     CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Madeline Pavek, Ethan Sykes,                            Civil No. 19-CV-3000 (SRN/DTS)
DSCC, and DCCC,
              Plaintiffs,
       vs.                                             REPLY MEMORANDUM
                                                          IN SUPPORT OF
Steve Simon, in his official capacity as the            MOTION TO DISMISS
Minnesota Secretary of State,
              Defendant.

       Plaintiffs rely on (1) factual assertions that find no support either in the complaint

or in the actual electoral process that Minnesota will conduct in 2020 and (2) legal

theories that lack any support in relevant case law. Because Plaintiffs fail to rebut the

arguments provided by the Secretary of State, their complaint should be dismissed.

                                      ARGUMENT

I.     PLAINTIFFS RELY ON “ASSUMED” FACTS THAT ARE NOT ALLEGED IN THE
       COMPLAINT.

       The purpose of a motion to dismiss under Rule 12 is to test the sufficiency of the

facts alleged and legal theories propounded in the complaint. The court must grant a

motion to dismiss when the complaint does not allege enough facts to state a claim to

relief that is plausible, rather than merely conceivable, on its face. Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007). Notably, a plaintiff cannot avoid dismissal by inventing

new factual theories and suppositions not alleged in the complaint and filing them in

subsequent legal memoranda. See id. (conditioning dismissal on facts alleged in

complaint); Martin v. ReliaStar Life Ins. Co., 710 F.Supp.2d 875, 887 (D. Minn. 2010)
     CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 2 of 19



(holding that “allegations made in subsequent legal memoranda cannot correct

inadequacies within a complaint” and that “[t]o hold otherwise would mean that a party

could unilaterally amend a complaint at will, even without filing an amendment, and

simply by raising a point in a brief”).

       A.     Plaintiffs’ New Factual Assertions and “Assumptions” are
              Unsupported By, and Contrary To, The Allegations in Their
              Complaint.

       Plaintiffs attempt to use their responsive memorandum on this motion to

reconfigure their entire lawsuit. In their complaint, Plaintiffs allege that their

constitutional rights will be infringed because Minn. Stat. § 204D.13, subd. 2, will award

first ballot position in November 2020 and the “primacy effect” advantage that comes

from that specific position to the Legal Marijuana Now party. (See, e.g., Compl. ¶¶ 3-4,

27 (alleging that challenged statute “mandates that the advantages of the primacy effect

be conferred entirely upon the candidates of a single political party” and “requires that, in

the upcoming November 2020 general election, all candidates who affiliate with the

Legal Marijuana Now Party will be listed first in every partisan race, up and down the

ticket”).) In their responsive memorandum, however, Plaintiffs claim that it is the

Republican Party that will overwhelmingly enjoy first ballot position and the “primacy

effect.” This directly contradicts the allegations in the complaint. (See id.)

       Plaintiffs claim that the Republican Party will be the true beneficiary of the

“primacy effect” because of the Legal Marijuana Now and Grassroots-Legalize Cannabis

are actually non-entities whose participation in the 2020 election the Court can disregard.

Once again, the Complaint alleges exactly the opposite. (Id. ¶ 4.) Plaintiffs admit that


                                              2
     CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 3 of 19



they are “assum[ing]” that the Republican Party, rather than the Legal Marijuana Now or

Grassroots-Legalize     Cannabis     party,       will   receive     the   benefit   of    the

“primacy effect” in the upcoming general election. (Pls.’ Resp. Mem. 2.) But Rule 12

does not permit a plaintiff to rescue a complaint by “assuming” facts not alleged in the

pleading. See Twombly, 550 U.S. at 555 (mandating dismissal when plaintiff fails to

“raise a right to relief above the speculative level”); Carlson v. Ritchie, 960 F. Supp. 2d

943, 953 (D. Minn. 2013) (dismissing constitutional claim on grounds that plaintiff’s

“assumptions about [his political opponents] are both speculative and conclusory” and

thus failed to meet Twombly standard). Plaintiffs’ attempts to avoid dismissal by

reconfiguring the factual theory of their case should be rejected.

       B.     Plaintiffs’ New Factual Theory Is Belied By Minnesota’s Actual
              Electoral Process.

       Plaintiffs attempt to support their admitted assumptions by making new factual

allegations about the Legal Marijuana Now and Grassroots-Legalize Cannabis parties.

Specifically, they contend that Minnesota’s two newest major political parties have

historically run few candidates for political office and that the Court should therefore

generally disregard the parties’ existence when analyzing the legal issues in this case.

       As an initial matter, it is important to note that this factual question—that is,

whether the role of the Legal Marijuana Now and Grassroots-Legalize Cannabis parties

in the 2020 general election should be taken seriously, or else ignored—is likely to have

significant consequences at many levels of the legal analysis in this case. For example, as

explained below, a crucial element of the Anderson/Burdick level-of-scrutiny test



                                              3
     CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 4 of 19



Plaintiffs rely on is the “character and magnitude” of the alleged burden that the

challenged statute places on Plaintiffs’ constitutional rights. See Burdick v. Takushi,

504 U.S. 428, 434 (1992). That character and magnitude is necessarily much different in

an election in which Republican and Democratic candidates are listed third and fourth on

the ballot, respectively, than in one in which they are listed first and second. Along

similar lines, the case law Plaintiffs rely on that invalidates “incumbent first” ballot

provisions continually examines election policies that award the first ballot position, not

the third, to a candidate who poses an obvious electoral threat to the plaintiff. See, e.g.,

Graves v. McElderry, 946 F. Supp. 1569, 1582 (W.D. Okla. 1996) (striking down

Oklahoma statute granting first ballot position to all Democratic candidates, in suit

brought by Republican candidates). In a lawsuit brought by Democratic Party entities, a

ballot listing the Legal Marijuana Now and Grassroots-Legalize Cannabis candidates first

and second self-evidently presents an entirely different set of facts.

       For these reasons, the fact that (as Plaintiffs repeatedly allege in their complaint) it

is the Legal Marijuana Now and Grassroots-Legalize Cannabis parties that will occupy

the top two places on Minnesota election ballots in 2020 is vital to the analysis of

Plaintiffs’ constitutional claims.

              1. The two new major parties are all but certain to run far more
                 candidates for office in 2020 than they did in previous cycles.

       The central basis for Plaintiffs’ admitted assumption that the existence of the

Legal Marijuana Now and Grassroots-Legalize Cannabis parties can be disregarded in




                                              4
     CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 5 of 19



this case is Plaintiffs’ observation that a relatively small number of candidates belonging

to these parties ran for office in Minnesota in 2018. (Pls.’ Resp. Mem. 11.)

       As noted above, this observation does not appear in the Complaint; in fact, it is

directly contradicted there. (See Compl. ¶¶ 4, 27.) But even if that were not the case,

Plaintiffs’ analysis ignores crucial facts about the new legal status that the two small

political parties now enjoy and the implications of that status for the 2020 election. In

short, because it is much easier for major parties to place candidates on Minnesota’s

general election ballot than it is for minor parties, it is all but inevitable that the Legal

Marijuana Now and Grassroots-Legalize Cannabis parties will run a far greater number

of candidates for state office in 2020 than those parties ever have before. Moreover, it is

impossible for either Plaintiffs or the Court to determine that any particular partisan race

on the November 2020 ballot will not include a candidate from either of the new major

parties. 1 Plaintiffs’ attempt to exclude consideration of the new parties’ role in the

election therefore fails.




1
  This is especially important in light of the limited standing Plaintiffs have to allege that
their own constitutional rights have been violated. See Warth v. Seldin, 422 U.S. 490, 499
(1975) (“[A] plaintiff generally must assert his own legal rights and interests, and cannot
rest his claim to relief on the legal rights or interests of third parties.”). To state a claim
based on their new theory that a Republican candidate will benefit from the “primacy
effect” and thus violate Plaintiffs’ own rights, Plaintiffs would need to allege as a fact
that a Republican candidate will be listed first on the ballot in the 2020 general election
for one of fourteen specific offices: President, U.S. Senator, one of eight U.S. House
seats, or one of the four state legislative seats whose districts the individual plaintiffs live
in. Plaintiffs make no such allegations in the complaint—nor, for the reasons discussed in
this section, could they do so.


                                               5
     CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 6 of 19



       Minnesota law requires each minor-party or independent candidate for Congress

or state office to submit both an affidavit of candidacy and a nominating petition in order

to appear on state election ballots. Minn. Stat. §§ 204B.03, .06, .07, .11. An affidavit of

candidacy is a relatively simple filing that states a candidate’s intention to run for office

and includes additional information regarding the candidate’s eligibility. Id. § 204B.06. A

nominating petition requires substantially more work on a candidate’s or party’s part:

depending upon the political office at issue, the petition must carry hundreds or thousands

of signatures of eligible Minnesota voters who support the candidacy. Id. § 204B.11,

subd. 2. 2 Similarly, minor-party and independent candidates for President of the United

States who seek a place on the Minnesota ballot must submit a nominating petition

bearing the signatures of 2,000 eligible Minnesota voters. Id., subd. 2(a).

       Major-party candidates for state and federal office, meanwhile, face much lower

hurdles. A self-declared major-party candidate for U.S. Senator, U.S. Representative,

statewide office, or state legislature need only file an affidavit of candidacy; he or she

need never collect signatures on a petition. See id. §§ 204B.03, .06. The process is even

easier for presidential candidates, once they have received the nomination of a major

party: neither an affidavit of candidacy nor a nominating petition is required.

Id. § 204B.06, subd. 4. Instead, the chair of each major party need only send the


2
  In an election for state legislative office, the petition must carry 500 signatures; for U.S.
Representative, it must carry 1,000 signatures; and for U.S. Senator or a statewide office,
it must carry 2,000 signatures. Minn. Stat. § 204B.11, subd. 2. State law also requires the
candidate to pay a filing fee of $100 to $400, or else include language on the nominating
petition indicating that the petition is being filed in place of the fee. Id., subds. 1(a), 2.


                                              6
     CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 7 of 19



Secretary written certification of the names of the party’s nominee for President, along

with the names of the party’s nominees for Vice President, presidential electors, and

alternate electors. Id. § 208.03.

       These facts remove any basis for Plaintiffs’ assumption that the Legal Marijuana

Now and Grassroots-Legalize Cannabis parties will not meaningfully participate in

Minnesota’s 2020 general election. The fact that, in 2018, only a small number of

candidates from these parties assembled the hundreds or thousands of petition signatures

required to place their names on election ballots demonstrates nothing about party

members’ current ability to clear the far lower hurdles that state law presents to major-

party candidates. This is, indeed, the central purpose of acquiring major-party status: it

grants ballot access to the party’s candidates without requiring them to undergo the

considerable expense of gathering hundreds or thousands of petition signatures.

       In 2020, for the first time, candidates from the Legal Marijuana Now and

Grassroots-Legalize Cannabis parties will be able to run for state and Congressional

offices without submitting anything more than a simple affidavit describing their

intention and eligibility to run. It is thus an effective certainty that those parties will

appear on Minnesota election ballots more frequently than they have in previous cycles.

Plaintiffs’ admitted assumption to the contrary is belied by state law and should be

rejected.

       In fact, though the 2020 election year is only a few weeks old, the Legal

Marijuana Now party has already capitalized on its newfound major-party status to place

one of its candidates on a ballot that minor parties cannot access. In the special primary


                                            7
     CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 8 of 19



election conducted on January 21 in State Representative District 60A, the primary ballot

included eleven DFL candidates—and one Legal Marijuana Now candidate. (See Primary

Election     Results      web    page,     https://electionresults.sos.state.mn.us/Results/-

StateRepresentative/129.) 3

              2. Plaintiffs’ assertion that the incumbent will be listed first on the
                 2020 general election ballot for President is almost certainly false.

       Finally, Plaintiffs assert that Donald Trump will be the first candidate listed on

Minnesota’s 2020 general election ballot for President. (Pls.’ Resp. Mem. 3, 11.) This

assumption is contrary to Minnesota law and disregards the existence of the two new

major parties in the state.

       As noted above, while a minor-party candidate for U.S. President must submit a

nominating petition carrying the signatures of 2,000 eligible Minnesota voters to appear

on the election ballot, the nominee of a major party need only secure a single letter from

the party’s chair to the Secretary certifying the candidate as the party’s nominee. Minn.

Stat. §§ 204B.11, subd. 2(a), 208.03. Next, the ballot order for major-party candidates for

President is determined by Minn. Stat. § 204D.13. Thus, if either the Legal Marijuana


3
  Moreover, the results of the January 21 special primary undercut Plaintiffs’ claims.
Though candidates from the Legal Marijuana Now party enjoy automatic first-on-the-
ballot status in 2020 primary elections, as well as general ones, based on the statute
Plaintiffs here challenge (see Minn. Stat. §§ 204D.08, subd. 5, 204D.13, subd. 2), there
appears to have been no “primacy effect” at work in District 60A: despite being listed
first on the ballot, the Legal Marijuana Now candidate received fewer votes than each of
the eleven DFL candidates. (See Primary Election Results web page,
https://electionresults.sos.state.mn.us/Results/StateRepresentative/129.) A supposed
electoral advantage that does not even enable a candidate to climb out of twelfth and last
place has dubious value, if it even exists at all.



                                            8
     CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 9 of 19



Now party or the Grassroots-Legalize Cannabis party merely submits a timely letter to

the Secretary certifying the name of that party’s nominee for U.S. President, that

nominee—or the nominees of both new major parties—will be listed above the

Republican nominee’s name on the 2020 general-election ballot.

       Moreover, it would be especially surprising if at least one of the two new major

parties did not nominate a candidate for President in 2020, because the party did so four

years earlier. In 2016, the then-minor Legal Marijuana Now party nominated Dan R.

Vacek and Mark Elworth, Jr., as its candidates for President and Vice President,

respectively.     (See     2016       General      Election      Results      web      page,

https://www.sos.state.mn.us/elections-voting/2016-general-election-results/.)        Placing

these candidates on the 2016 ballot required the party to secure 2,000 signatures of

eligible Minnesota voters on the candidates’ nominating petition. See Minn.

Stat. § 204B.11, subd. 2(a). Now that it is classified as a major political party and enjoys

the ballot access that comes with that classification, the Legal Marijuana Now Party will

all but certainly nominate a candidate for President this year. That candidate will be listed

above the Republican (and very possibly the Grassroots-Legalize Marijuana) nominee on

the 2020 general election ballot.

       For the above reasons, the new factual theories propounded in Plaintiffs’

responsive memorandum are divorced from Plaintiffs’ own complaint, from Minnesota

election law, and from the facts of the state’s election processes. These theories should

therefore be rejected.




                                             9
      CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 10 of 19



II.     PLAINTIFFS’ LEGAL THEORY IS CONTRARY TO ALL RELEVANT CASE LAW.

        As the Secretary explained in his initial memorandum, in order to prevail in this

action Plaintiffs must demonstrate that a ballot-order statute that places candidates from

the party that is currently in power in the state last on election ballots violates the

constitutional rights of that party’s organizations and supporters. No court has ever held

that an incumbent-penalizing ballot-order statute like Minnesota’s places any burden on

party organizations’ or voters’ constitutional rights.

        Plaintiffs rely on a line of case law that is facially inapposite to the facts of this

case. With the exception of a single Arizona court decision involving alphabetical order

rather than incumbent status, see Kautenburger v. Jackson, 333 P.2d 293 (Ariz. 1958),

every ballot-order case that Plaintiffs cite involved an incumbent-protection scheme—

that is, a statute that operated either on its face or as applied to reward incumbent

candidates or parties with the top line on the ballot. Under the express holding of the

Eighth Circuit, Minnesota’s statute has precisely the opposite effect. As a result,

Plaintiffs’ legal argument fails.

        A.     Binding Eighth Circuit Precedent Proves that the Challenged Statute is
               Not “Incumbent-First.”

        Plaintiffs assert that the challenged ballot-order statute creates an “incumbent

first” system that will harm Plaintiffs by granting top ballot position to Republican

candidates. (Pls.’ Resp. Mem. 10-13.) For the reasons discussed above, Plaintiffs’

newfound allegations are devoid of factual support. The complaint does not and cannot

allege that an incumbent office-holder will be listed at the top of the ballot in a single



                                              10
    CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 11 of 19



2020 race, much less a race that implicates these particular Plaintiffs’ constitutional

rights. Plaintiffs cite the presidential race as a case-in-point of the statute’s favoritism

toward an incumbent officeholder—but, as explained above, this is an unfounded and

very dubious assumption.

       Regardless, Plaintiffs’ legal argument on this point is refuted by binding appellate

precedent. The Eighth Circuit’s decision in McLain v. Meier, 637 F.2d 1159 (8th Cir.

1980), blocks any attempt to contend that the Minnesota statute creates an “incumbent

first” scheme.

       The Minnesota statute that Plaintiffs challenge is the exact mirror image of the one

that the Eighth Circuit invalidated in McLain. See McLain, 637 F.2d at 1166. While both

statutes require election officials to calculate the average number of votes that each major

party received in the previous general election, the Minnesota statute provides that the

major parties are to be arranged on the next general-election ballot from the smallest

average number of votes to the largest. Minn. Stat. § 204D.13, subd. 2. The North Dakota

statute in McLain prescribed precisely the opposite order. McLain, 637 F.2d at 1166.

Crucially, it was for this very reason that the Eighth Circuit held that the North Dakota

statute created an “‘incumbent first’ ballot procedure.” Id. at 1166-67.

       Plaintiffs now contend that because, on occasion, the Minnesota statute can lead to

an individual incumbent office-holder being listed first on the ballot, the statutory policy

is “incumbent first.” But this ignores McLain. Under the North Dakota statute, an

incumbent office-holder occasionally found him- or herself second or lower on a general

election ballot—but the existence of that infrequent exception did not prevent the Eighth


                                             11
    CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 12 of 19



Circuit from holding that the statute fundamentally constituted an “incumbent first”

scheme. See id. The mandatory logical implication of this holding, one that has binding

precedential effect in this lawsuit, is that that variety of occasional exception fails to

render the Minnesota statute “incumbent first.” Plaintiffs’ alternative, under which the

North Dakota statute and its precise opposite are both “incumbent first” schemes, is

logically absurd.

       B.     The Challenged Statute Should Be Upheld Under Either Rational Basis
              Review or the Anderson/Burdick Balancing Test.

       The McLain court held that “most courts” in the line of federal court precedent

examining incumbent-protection ballot-order statutes have applied rational-basis review.

Id. at 1167. As a result, the Eighth Circuit examined the North Dakota statute under that

standard. Id. Plaintiffs contend that this Court should instead examine the Minnesota

statute under the more recent burden-balancing test described by the U.S. Supreme Court

in Anderson v. Celebrezze, 460 U.S. 780, 788 (1983), and Burdick v. Takushi, 504 U.S.

428, 434 (1992). Those decisions hold that election regulations inevitably impose some

burdens on individuals’ rights to vote and to associate with others for political purposes.

Anderson , 460 U.S. at 788. As a result, courts do not broadly subject election regulations

to strict scrutiny; doing so “would tie the hands of States seeking to assure that elections

are operated equitably and efficiently.” Burdick, 504 U.S. at 433. Instead, courts tailor the

level of scrutiny applied to each case according to the particular details of the private

rights and government interests that are implicated:

       [A] court considering a challenge to a state election law must weigh the
       character and magnitude of the asserted injury to the rights protected by the


                                             12
    CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 13 of 19



       First and Fourteenth Amendments that the plaintiff seeks to vindicate
       against the precise interest put forward by the state as justifications for the
       burden imposed by its rule, taking into consideration the extent to which
       those interests make it necessary to burden the plaintiff’s right.

Id. at 434. When state law subjects First and Fourteenth Amendment rights to “severe”

restrictions, courts apply strict scrutiny. Id. But when the law only imposes restrictions on

constitutional rights that are reasonable and nondiscriminatory, “the State’s important

regulatory interests are generally sufficient to justify the restrictions.” Id.

       The Court should apply rational-basis review for the reasons described by the

McLain court and its predecessors examining incumbent-protection schemes. In turn, the

Minnesota statute should be upheld for the reasons provided in the Secretary’s initial

memorandum. (See Secretary’s Mem. 5-14.) But if, in the alternative, the Court elects to

apply the Anderson/Burdick balancing test, the statute should nonetheless be upheld,

because the ballot-order policy created by Minn. Stat. § 204D.13, subd. 2, only imposes

restrictions on constitutional rights that are reasonable, nondiscriminatory, and justified

by the state’s important regulatory interests. See Burdick, 504 U.S. at 434.

       The ballot-order policy is reasonable, in large part, because it only assigns low

ballot positions to major political parties that have already achieved substantial control

over the levers of power in state government. It is nondiscriminatory because, by directly

apportioning ballot priority to major parties in inverse proportion of their representation

in government, the policy is narrowly tailored to the state’s interest in promoting political

diversity and counteracting the incumbent effect. Finally, the state’s desire to promote the




                                               13
    CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 14 of 19



survival of small major parties and discourage sustained one-party control of government

constitute important regulatory interests. Plaintiffs’ claims therefore fail.

       The distinction between rational basis review and Anderson/Burdick balancing is

of relatively lesser significance in this case because of the fact, recognized by McLain

and a number of other decisions examining ballot-order provisions, that the burden that

the “primacy effect” places on voters’ and party organizations’ constitutional rights is a

minor one. See, e.g., McLain, 637 F.2d at 1167 (holding that “the placement of

candidates on a ballot does not involve absolute exclusion” and that “[t]hus, although

ballot format has an effect on the fundamental right to vote, the effect is somewhat

attenuated”). This is even more the case in the current lawsuit than it is in the “incumbent

first”-centered line of precedent, given that in this case the two political parties that hold

effectively every relevant political office will have their candidates listed third and fourth

on the ballot (see Compl. ¶ 27), rather than first and a lower position.

       For these reasons, the challenged statute should be upheld under either rational

basis review or the Anderson/Burdick balancing test.

       C.     The “Incumbent Effect” is a Thoroughly Established Fact Inherent in
              Representative Democracy.

       In his initial memorandum, the Secretary noted that one significant basis for the

challenged statute is the state’s interest in reducing the incumbent effect. (Secretary’s

Mem. 9.) Plaintiffs respond contemptuously to this idea, complaining that the very

concept of the incumbent effect is “something the Secretary seems to have invented from

whole cloth and asserts without a scintilla of academic or legal support.” (Pls.’ Mem. 18.)



                                              14
    CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 15 of 19



       Plaintiffs’ histrionics are misplaced. The incumbent effect is an inherent aspect of

representative democracy that is familiar to effectively every experienced participant in

the electoral system. Countless federal courts have recognized both that incumbency

advantages exist and that they are all but universally recognized in political circles. See,

e.g., 6th Cong. Dist. Republican Cmte. v. Alcorn, 913 F.3d 393, 404-05 (4th Cir. 2019)

(holding that “[i]ncumbents are already blessed with myriad de facto advantages in the

electoral arena,” including “better name recognition than challengers because of their

time in the public eye,” “the opportunity to win votes by enacting popular laws and

servicing their constituents, and . . . easier access to donors, as they are proven winners.

All this contributes to the ‘scare-off’ effect: potential challengers, faced with the

seemingly insurmountable hurdles, will decide not to run”); Chisom v. Edwards,

690 F. Supp. 1524, 1536 (E.D. La. 1988) (holding that court “cannot ignore the

tremendous power and benefits of incumbency,” which are “well recognized by all who

are knowledgeable students of the electoral process”). 4 Moreover, the Supreme Court has

held that states have a legitimate interest in enacting policies that counteract the

4
 See also, e.g., Davis v. Chiles, 139 F.3d 1414, 1422 (11th Cir. 1998) (discussing “the
powerful effect of incumbency in judicial elections”); Buckley v. Valeo, 519 F.2d 821,
868-69 (D.C. Cir. 1975) (noting “steps taken” by Congress “to diminish incumbency
advantage”), rev’d in part on other grounds, 424 U.S. 1 (1976); Lopez v. Abbott,
339 F. Supp. 3d 589, 615 (S.D. Tex. 2018) (examining extent of incumbency advantage
enjoyed by particular holders of Texas state judicial offices); Texas v. U.S.,
887 F. Supp. 2d 133, 177 (D. D.C. 2012) (discussing incumbency advantage in Texas
congressional and state legislative districts); Rodriguez v. Pataki, 308 F. Supp. 2d 346,
397, 403, 440 (S.D. N.Y. 2004) (discussing incumbency advantage in New York
congressional and state legislative districts); Martinez v. Bush, 234 F. Supp. 2d 1275,
1306-07 (S.D. Fla. 2002) (examining extent of incumbency effect in Florida
congressional districts).


                                            15
    CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 16 of 19



incumbent effect for the purpose of protecting “democratic accountability.” See

Randall v. Sorrell, 548 U.S. 230, 248-49 (2006) (holding, in context of campaign-finance

regulation, that “contribution limits that are too low can also harm the electoral process

by preventing challengers from mounting effective campaigns against incumbent

officeholders, thereby reducing democratic accountability”). The Randall Court, like

numerous other federal courts discussing the incumbent effect, treated the existence of

the effect as so self-evident that it required no specific introduction or analysis. This

Court should do the same.

      D.     Plaintiffs’ Contention that They Are Similarly Situated to the New
             Major Parties but Not to Prominent Minor Parties is Unavailing.

      Finally, Plaintiffs’ attempt to demonstrate that they, as organizations and voters

associated with the powerful Minnesota Democratic-Farmer-Labor party, are similarly

situated to organizations and voters connected to the Legal Marijuana Now party fails

because it fundamentally misconstrues the nature of the similarly-situated inquiry.

      As the Secretary noted in his initial memorandum, Plaintiffs fail to state an Equal

Protection Clause claim because, in addition to the problems discussed above, Plaintiffs

cannot demonstrate that they are similarly situated to Legal Marijuana Now party

organizations and voters. (See Secretary’s Mem. 14-15.) Plaintiffs now argue that they

are similarly situated to Legal Marijuana Now party figures because Minnesota law

categorizes both the DFL and the Legal Marijuana Now party as major political parties.

This argument, however, is founded on a fundamental misreading of Fourteenth

Amendment case law. To state a claim under the Equal Protection Clause, plaintiffs must



                                            16
    CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 17 of 19



prove that they are similarly situated to the comparison group “in all relevant respects,”

not merely with regard to a single legal formalism. Carter v. Arkansas, 392 F.3d 965,

968-69 (8th Cir. 2004); see also Foster v. City of St. Paul, 837 F. Supp. 2d 1024, 1031

(D. Minn. 2011) (holding that equal protection plaintiff “must show that he was similarly

situated in all relevant respects”).

       Plaintiffs’ interpretation of the similarly-situated inquiry would turn equal

protection law on its head. If a plaintiff were only required to show that he is similarly

situated to a comparison entity on the basis of a single legal formalism, government

bodies would be subject to equal protection lawsuits in any and every situation in which a

law or government policy treated two private entities as equivalent in any respect

whatsoever, no matter how narrow or how divorced from the grounds for disparate

treatment in a different context. This is not the law.

       Plaintiffs make the same mistake in the opposite direction later in their

memorandum. As the Secretary previously explained, Plaintiffs’ constitutional claims

must fail because they prove too much: if the “primacy effect” that the Legal Marijuana

Now party will enjoy in the 2020 election imposes such a heavy burden on Plaintiffs’

constitutional rights that it overwhelms the state’s regulatory interests underlying the

ballot-order statute, then the remedy that Plaintiffs seek (which would spread that effect

equally among the four major parties but leave all minor-party and independent

candidates restricted to the bottom of the ballot) cannot avoid being unconstitutional for

exactly the same reasons. (See Secretary’s Mem. 16-17.) Plaintiffs cannot argue that the




                                              17
    CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 18 of 19



proper remedy for an unconstitutional statute is a court order that would be

unconstitutional for exactly the same reasons that they claim the statute is.

       Plaintiffs attempt to escape this problem by repeating their misapplication of the

“similarly situated” inquiry: they assert that the DFL cannot possibly be similarly situated

to a minor party such as the Independence Party or Green Party, because those entities do

not currently possess the legal formalism of major-party status under Minnesota law. But

again, this is simply not how the equal protection inquiry works. If, as Plaintiffs contend,

the distinctions that the challenged statute draws between the DFL and the Legal

Marijuana Now party are constitutionally impermissible, it is difficult to understand how

the major-party label itself, as applied to relegate minor-party and independent candidates

to the bottom of the ballot, could be anything but a violation of the Equal Protection

Clause. Plaintiffs’ Fourteenth Amendment claim therefore fails.

                                     CONCLUSION

       For the reasons provided above and in his principal memorandum, the Secretary

respectfully requests that the Court grant his motion and dismiss Plaintiffs’ complaint.




                                             18
    CASE 0:19-cv-03000-SRN-DTS Document 20 Filed 01/31/20 Page 19 of 19



Dated: January 31, 2020           Respectfully submitted,

                                  KEITH ELLISON
                                  Attorney General
                                  State of Minnesota



                                  s/ Nathan J. Hartshorn
                                  NATHAN J. HARTSHORN
                                  Assistant Attorney General
                                  Atty. Reg. No. 0320602

                                  445 Minnesota Street, Suite 1800
                                  St. Paul, Minnesota 55101-2134
                                  (651) 757-1252 (Voice)
                                  (651) 297-1235 (Fax)
                                  nathan.hartshorn@ag.state.mn.us

                                  ATTORNEY FOR DEFENDANT




                                    19
